DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The after-final amendment filed on April 5, 2021 is acknowledged. Claims 1-6, 9-13, 29-32 and 35 remain pending. Applicant amended claim 1 by incorporating the allowable subject matter of previously pending claim 34. Applicant also amended claim 32 to obviate the objection set forth in the previous Office action, and changed the dependency of claim 35, which was necessitated by the cancellation of claim 34.   
Allowable Subject Matter
Claims 1-6, 9-13, 29-32 and 35 are allowed.
The following is the examiner’s statement of reasons for allowance:
Risen, Jr. et al. (US 6,303,046 B1) disclose a sensor comprising:
a transparent, aerogel (see abstract) (i.e. TMOS-based aerogel, see lines 60-65, col. 8) having cross-linked polymer walls (see lines 45-50, col. 5), and a high porosity (see lines 23-24, col. 6); and
sensing materials dispersed into the aerogel and fixed into the polymer walls (see lines 35-40, col. 3) where the sensing materials change color in response to environmental conditions (see lines 10-15, col. 6).    
However, the sensor disclosed by Risen, Jr. et al. does not comprise an array of sensing materials dispersed inside the aerogel as recited in independent claim 1. While an aerogel-based sensor comprising an array of sensing materials is known in the art (see Fig. 3A of Lim et al. (US 2010/0166604 A1), such a sensor utilizes an array of distinct aerogels, each aerogel comprising a distinct sensing material. Such a sensor is patentably distinct from the invention recited in claim 1, which requires a single aerogel comprising an array of sensing materials dispersed therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797